                                                                     Case 3:19-cv-00489-MMD-CLB Document 270 Filed 01/06/21 Page 1 of 2




                                                                1 HAYES | WAKAYAMA
                                                                  LIANE K. WAKAYAMA, ESQ.
                                                                2 Nevada Bar No. 11313
                                                                  4735 S. Durango Drive, Ste. 105
                                                                3
                                                                  Las Vegas, Nevada 89147
                                                                4 (702) 656-0808 – Telephone
                                                                  (702) 655-1047 – Facsimile
                                                                5 lkw@hwlawNV.com
                                                                    Attorneys for Defendants WMM, LLC,
                                                                6   and WMM Holdings, LLC
                                                                7
                                                                                             UNITED STATES DISTRICT COURT
                                                                8                                 DISTRICT OF NEVADA

                                                                9 WAG ACQUISITION, L.L.C.,                                         Case Number:
                                                                                                                             3:19-cv-00489-MMD-CLB
                                                               10                                 Plaintiff,
                                                               11
                                                                           vs.                                          STIPULATION AND ORDER FOR
                                                                                                                        STAY PENDING FINALIZATION
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12
HAYES | WAKAYAMA




                                                                    DATA CONVERSIONS, INC., et al.,                           OF SETTLEMENT
                       4735 S. Durango Drive, Suite 105




                                                               13
                           Las Vegas, Nevada 89147




                                                                                                  Defendant.
                                                               14

                                                               15 AND ALL RELATED CLAIMS

                                                               16          Plaintiff WAG Acquisition, L.L.C., and Defendants WMM, LLC and WMM

                                                               17 Holdings, LLC (collectively, “Parties”), hereby stipulate to stay this matter as follows:

                                                               18          1.     On December 22, 2020, the Parties participated in a settlement conference held

                                                               19 by video conference before Magistrate Judge Robert A. McQuaid, Jr.

                                                               20          2.     The Parties did not reach a settlement at the settlement conference, and this

                                                               21 Court issued its Minutes of Proceedings (ECF No. 268) confirming the same.

                                                               22          3.     Since that time, the Parties have participated in further attempts to negotiate a

                                                               23 settlement.

                                                               24          4.     On December 31, 2020, the Parties reached an agreement as to the material

                                                               25 terms to settle this action. Counsel is currently in the process of drafting, negotiating and

                                                               26 finalizing the settlement documents memorializing the agreement reached.

                                                               27

                                                                                                               Page 1 of 2
                                                                    Case 3:19-cv-00489-MMD-CLB Document 270 Filed 01/06/21 Page 2 of 2




                                                                1         5.      As such, the Parties hereto now wish to stay this matter in its entirety for thirty
                                                                2 (30) days to allow for the settlement agreement and related documents to be finalized.

                                                                3         IT IS SO STIPULATED.
                                                                4 Dated this 5th day of January, 2021              Dated this 5th day of January, 2021
                                                                5 HAYES | WAKAYAMA                                 FENNEMORE CRAIG, P.C.
                                                                6

                                                                7 By: /s/ Liane K. Wakayama, Esq.                  By: /s/ Elizabeth J. Bassett, Esq.
                                                                     LIANE K. WAKAYAMA, ESQ.                          COURTNEY MILLER O’MARA, ESQ.
                                                                8    Nevada Bar No. 11313                             Nevada Bar No. 10683
                                                                     4735 S. Durango Drive, Ste. 105                  ELIZABETH J. BASSETT, ESQ.
                                                                9    Las Vegas, Nevada 89147                          Nevada Bar No. 9013
                                                               10                                                     7800 Rancharrah Parkway
                                                                       VENABLE LLP                                    Reno, Nevada 89511
                                                               11      (Admitted Pro Hac Vice:)
                                                                       FRANK M. GASPARO, ESQ.                          LISTON ABRAMSON, LLP
                   TEL: (702) 656-0808 | FAX: (702) 655-1047




                                                               12      RALPH A. DENGLER, ESQ.                          (Admitted Pro Hac Vice:)
HAYES | WAKAYAMA




                                                                       1270 Avenue of the Americas, 24th Floor         DAVID G. LISTON, ESQ.
                       4735 S. Durango Drive, Suite 105




                                                               13      New York, NY 10020                              RONALD ABRAMSON, ESQ.
                           Las Vegas, Nevada 89147




                                                               14                                                      ALEX G. PATCHEN, ESQ.
                                                                       Attorneys for Defendants WMM, LLC,              ARI J. JAFFESS, ESQ.
                                                               15      and WMM Holdings, LLC                           MORD M. LEWIS, ESQ.
                                                                                                                       405 Lexington Ave., 46th Floor
                                                               16                                                      New York, NY 10174
                                                               17
                                                                                                                       Attorneys for Plaintiff/Counterdefendant
                                                               18                                                      WAG Acquisition, L.L.C.

                                                               19
                                                                                                              ORDER
                                                               20
                                                                                                                 IT IS SO ORDERED:
                                                               21

                                                               22

                                                               23                                                UNITED STATES DISTRICT JUDGE

                                                               24                                                DATED:       January 6, 2021

                                                               25

                                                               26

                                                               27

                                                                                                             Page 2 of 2
